                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

CARRINGTON MORTGAGE SERVICES LLC                       )
                                                       )
          Plaintiff,                                   )
                                                       )
          v.                                           )            No. 2:16-cv-00534-NT
                                                       )
                                                       )
ROXANE M. GIONEST                                      )
                                                       )
          Defendant.                                   )

                            PLAINTIFF’S AMENDED WITNESS LIST

          Pursuant to the Report of Final Pretrial Conference and Order dated May 3, 2019 and

this Court’s May 30, 2019 and May 31, 2019 Orders, Plaintiff Carrington Mortgage Services

LLC (“Plaintiff”) hereby files its Amended Witness List as set forth below, identifying the

witness who will testify on behalf of Bank of America, N.A.:

     1. Demetris Dansby:

                a. Address: c/o Carrington Mortgage Services LLC, 6200 Tennyson Parkway,

                   Plano, TX 75024

                b. Nature of Testimony: Fact Witness

                c. General Subject Matter of Testimony: Knowledge of the records of this matter

                   created and maintained by Carrington Mortgage Services LLC in the ordinary

                   course of business and damages.

                d. Estimated time required for direct examination: 1 hour

     2. Jessica Woodbridge:

                a. Address: c/o Bank Of America, N.A., US Steel Tower, 600 Grant Street, 53rd

                   Floor, Pittsburgh PA 15219




DM1\9658168.1
                b. Nature of Testimony: Fact Witness

                c. General Subject Matter of Testimony: Knowledge of the records of this matter

                   created and maintained by Bank of America, N.A. in the ordinary course of

                   business.

                d. Estimated time required for direct examination: 1 hour

     3. John Doonan

                a. Address: c/o Doonan, Graves, Longoria, LLC, 100 Cummings Center, Suite

                   225 D, Beverly, MA 01915

                b. Nature of Testimony: Fact Witness

                c. General Subject Matter of Testimony: Knowledge of the records of this matter

                   created and maintained by the law firm of Doonan, Graves & Longoria, LLC in

                   the ordinary course of business and the mailing of the notice of default.

                d. Estimated time required for direct examination: 30 minutes

     4. Reneau Longoria

                a. Address: c/o Doonan, Graves, Longoria, LLC, 100 Cummings Center, Suite

                   225 D, Beverly, MA 01915

                b. Nature of Testimony: Fact Witness

                c. General Subject Matter of Testimony: Knowledge of the records of this matter

                   created and maintained by the law firm of Doonan, Graves & Longoria, LLC in

                   the ordinary course of business and the mailing of the notice of default.

                d. Estimated time required for direct examination: 30 minutes

     5. Roxane M. Gionest

                a. Address: 27 Milliken Road, Scarborough, Maine



                                                    2
DM1\9658168.1
                b. Nature of Testimony: Fact Witness

                c. General Subject Matter of Testimony: Knowledge of the origination and history

                   of the loan transaction at issue

                d. Estimated time required for direct examination: 1 hour

          Dated: May 31, 2019                              Respectfully submitted,


                                                  By       /s/ Elizabeth M. Lacombe
                                                           Elizabeth M. Lacombe
                                                           DUANE MORRIS LLP
                                                           100 Pearl Street, Suite 1415
                                                           Hartford, CT 06103
                                                           Phone (215) 979-1577
                                                           Email: emlacombe@duanemorris.com

                                                           and

                                                           Brett L. Messinger
                                                           DUANE MORRIS LLP
                                                           30 South 17th Street
                                                           Philadelphia, PA 19103
                                                           Phone (215) 979-1508
                                                           Email: blmessinger@duanemorris.com

                                                           Attorneys for Carrington Mortgage
                                                           Services LLC




                                                       3
DM1\9658168.1
                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

CARRINGTON MORTGAGE SERVICES LLC                     )
                                                     )
          Plaintiff,                                 )
                                                     )
          v.                                         )             No. 2:16-cv-00534-NT
                                                     )
                                                     )
ROXANE M. GIONEST                                    )
                                                     )
          Defendant.                                 )


                                CERTIFICATE OF SERVICE

          I, Elizabeth M. Lacombe, hereby certify that a copy of foregoing was filed

electronically through the ECF system and will be sent electronically to any registered

participants as identified on the Notice of Electronic Filing (NEF). Paper copies will be sent to

those indicated as non-registered participants on May 31, 2019.



Dated: May 31, 2019                          By:         /s/ Elizabeth M. Lacombe
                                                         Elizabeth M. Lacombe
                                                         DUANE MORRIS LLP
                                                         100 Pearl Street, Suite 1415
                                                         Hartford, CT 06103
                                                         Phone (215) 979-1577
                                                         Email: emlacombe@duanemorris.com




                                                 4
DM1\9658168.1
